UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-7515


JEREMIAH CHAMBERLAIN,

                  Plaintiff - Appellant,

            v.

VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD CLARKE; H. S.
RICHESON; A. DAVID ROBINSON; DENISE MALONE; STEVEN HERRICK;
B. MARANO; M. COUNTS; KATHRYN HARTKA,

                  Defendants - Appellees,

            and

JANE DOE,

                  Defendant.



                                    No. 21-7349


JEREMIAH CHAMBERLAIN,

                  Plaintiff - Appellant,

            v.

VIRGINIA DEPARTMENT OF CORRECTIONS; HAROLD CLARKE; H. S.
RICHESON; A. DAVID ROBINSON; DENISE MALONE; STEVEN HERRICK;
B. MARANO; M. COUNTS; KATHRYN HARTKA,

                  Defendants - Appellees,
             and

JANE DOE,

                    Defendant.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00045-EKD-JCH)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jeremiah Chamberlain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Jeremiah Chamberlain—a former inmate of the

Virginia Department of Corrections (“VDOC”)—challenges two orders entered by the

district court in his pending civil action. First, Chamberlain appeals the district court’s

order denying his motion for a preliminary injunction. Second, Chamberlain seeks to

appeal the district court’s order awarding summary judgment to the defendants on all but

one of his claims. For the reasons explained below, we dismiss these appeals.

       Beginning with the district court’s order denying preliminary injunctive relief, we

observe that Chamberlain sought a preliminary injunction directing the VDOC and former

or current VDOC employees to treat his medical condition in a particular manner. After

Chamberlain noted his appeal from the order denying that requested relief, however, his

federal habeas petition was granted, and he was released from VDOC custody.

Accordingly, we dismiss as moot Chamberlain’s appeal from the district court’s order

denying a preliminary injunction. See Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir.

2009) (“[A]s a general rule, a prisoner’s transfer or release from a particular prison moots

his claims for injunctive . . . relief with respect to his incarceration there.”).

       Turning to the district court’s summary judgment order, we conclude that the order

is neither a final order nor an appealable interlocutory or collateral order. See United States

v. Doe, 962 F.3d 139, 143 (4th Cir. 2020) (explaining that “we have jurisdiction only over

final orders and certain interlocutory and collateral orders”). Consequently, we also

dismiss Chamberlain’s appeal from that order.



                                                3
       We therefore dismiss these consolidated appeals. We also deny Chamberlain’s

motions to expedite, supplement the record, and appoint counsel or a guardian ad litem

filed in No. 20-7515. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                            4